Citation Nr: 0634818	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to April 1954.  This matter is before the Board of 
Veteran's Appeal (Board) on appeal from a March 2004 rating 
decision.  In June 2006, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  In August 2006, additional evidence was submitted on 
behalf of the veteran.  In an associated written statement, 
the veteran's representative expressly denied waiving initial 
RO review.  As this matter is being remanded anyway for other 
reasons, the RO will have an opportunity to review the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required. 


REMAND

The veteran's service-connected disability has been 
characterized as low back strain with degenerative changes 
(arthritis).  The RO has specifically denied service 
connection for scoliosis.  The veteran apparently also has 
degenerative disc disease.  The RO has not yet adjudicated 
whether or not the disc disease is service connected.  Such 
determination would clearly have bearing on the matter of the 
rating for service connected back disability (as criteria for 
rating disc disease would be for consideration), and the 
matter must be resolved prior to final appellate review.  

It also appears that the veteran is receiving Social Security 
Administration (SSA) Disability benefits based, at least in 
part, on low back disability.  There is no indication whether 
or not the medical records considered in the SSA 
determination contain pertinent information.  As they are 
constructively of record, but have not yet been secured, they 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:
1.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits. 

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature, 
etiology, and severity of his low back 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examining physician should also be 
advised that low back strain and 
degenerative changes (arthritis) have 
been adjudicated service connected, and 
that scoliosis has specifically been 
determined to not be service connected.  
The examiner should determine what back 
pathology is shown, and opine whether or 
not such pathology (and specifically any 
disc disease) is related to the veteran's 
low back strain/arthritis (or is 
otherwise related to the veteran's 
service).  The examiner must explain the 
rationale for all opinions given.  

3.  As to all low back pathology reported 
by the VA examiner but not yet 
adjudicated service connected or 
nonservice-connected, the RO should make 
a determination whether such pathology is 
service connected or not, and so advise 
the veteran (affording him the 
opportunity to respond).  The RO should 
then readjudicate this claim.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


